      Case 1:06-cr-00269-DAD Document 168 Filed 09/18/20 Page 1 of 1


1
2
3
4
5
6                             IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8    UNITED STATES OF AMERICA,                   )      Case №: 1:06-CR-00269-1-LJO
                                                 )
9                    Plaintiff,                  )                    ORDER
                                                 )               APPOINTING COUNSEL
10           vs.                                 )
                                                 )
11   MANUEL L. BURCIAGA,                         )
                                                 )
12                   Defendant.                  )
                                                 )
13
            The above named Defendant has, under oath, sworn or affirmed as to his financial
14
15   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

16   obtain counsel and wishes counsel be appointed to represent him on his re-sentencing.

17   Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
18
     § 3006A,
19
            IT IS HEREBY ORDERED that Elizabeth Richardson-Royer be appointed to represent
20
     the above defendant in this case effective nunc pro tunc to September 16, 2020.
21
22          This appointment shall remain in effect until further order of this court.

23
     IT IS SO ORDERED.
24
        Dated:     September 18, 2020
25                                                      UNITED STATES DISTRICT JUDGE
26
27
28

                                                      -1-
